Citation Nr: 0510147	
Decision Date: 04/07/05    Archive Date: 04/21/05

DOCKET NO.  02-01 835A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1951 to June 
1953.  The veteran died in July 2001; the appellant is his 
spouse.       

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision in 
which the RO denied service connection for the cause of the 
veteran's death.  In November 2001, the appellant filed a 
notice of disagreement (NOD).  A statement of the case (SOC) 
was issued in January 2002, and the appellant filed a 
substantive appeal in March 2002.  

In November 2002, the Board undertook additional development 
of the claim under the provisions of 38 C.F.R. § 19.9 (2002).  
After the completion of the requested actions, the Board 
remanded the matter to the RO in September 2003.  At that 
time, it was noted that the provisions of 38 C.F.R. § 19.9 
essentially conferring upon the Board jurisdiction to 
adjudicate claims on the basis of evidence developed by the 
Board, but not reviewed by the RO, had been held to be 
invalid.  See Disabled American Veterans (DAV) v. Secretary 
of Veterans Affairs (Secretary), 327 F.3d 1339 (Fed. Cir. 
2003).  Hence, the Board returned the case to the RO for 
initial consideration of the claim in light of the recently 
developed evidence.  The RO continued its denial of service 
connection for the cause of the veteran's death (as reflected 
in a December 2003 supplemental SOC (SSOC)).  

In May 2004, the Board again remanded this matter to the RO 
for further action; after completing the requested action, 
the RO continued its denial of the matter on appeal (as 
reflected in a December 2004 SSOC).





FINDINGS OF FACT

1.	All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.	The veteran died on July [redacted], 2001.  According to the death 
certificate, the immediate cause of death was metastatic lung 
cancer; atherosclerotic cardiovascular disease was listed as 
a significant condition contributing to death but not related 
to the immediate cause. 

3.	At the time of the veteran's death, service connection was 
in effect for the residuals of a gunshot wound, penetrating, 
right buttock, with arthritis of the right hip, rated as 40 
percent disabling; prostatitis, rated as 10 percent 
disabling; and a scar of the right fifth finger, rated as 
noncompensable.  There was no claim for service connection 
pending before VA at the time of the veteran's death.

4.	There is no competent evidence of a medical nexus between 
either service or a service-connected disability and the 
veteran's death.  

5.  A disability of service origin did not cause or 
contribute substantially or materially to cause the veteran's 
death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death are not met.  38 U.S.C.A. §§ 1110, 1310, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.312 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claim on appeal has 
been accomplished.  

Through the January 2002 SOC, the December 2003 and December 
2004 SSOCs, the RO's letters of October 2001, a February 2003 
letter sent to the appellant from the Board, and the AMC's 
letter of June 2004, the appellant has been notified of the 
legal criteria governing the claim, the evidence that has 
been considered in connection with the appeal, and the bases 
for the denial of the claim.  After each, she was given the 
opportunity to respond.  Thus, the Board finds that the 
appellant has received sufficient notice of the information 
and evidence needed to support the claim.  

Pursuant to the aforementioned documents, the appellant has 
also been afforded the opportunity to present evidence and 
argument in support of her claim.  In its October 2001 
letter, the RO requested that the appellant provide 
authorization to enable it to obtain any outstanding private 
medical records, and information to enable it to obtain any 
employment records, or records from other Federal agencies. 
In the Board's February 2003 letter to the appellant (in 
connection with the Board's development at that time of the 
appellant's claim, under the former version of       38 
C.F.R. § 19.9), the Board requested that the appellant 
provide authorization to obtain any outstanding private 
medical records, and information to enable it to obtain any 
VA treatment records, to include the names and approximate 
dates of treatment for all health care providers for the 
veteran since his 1953 discharge from service.                  

Moreover, in its June 2004 letter to the appellant, the AMC 
requested that the appellant provide authorization to enable 
it to obtain any outstanding private medical records, to 
include records from two private physicians that the 
appellant had previously identified as having treated the 
veteran during his lifetime (in accordance with the Board's 
May 2004 remand directing that the appellant be afforded the 
opportunity to specify any remaining records from these 
private physicians).  The AMC further requested that the 
appellant provide information to enable it to obtain any VA 
treatment records, employment records, or records from other 
Federal agencies, as well as requested that the appellant 
submit any additional evidence in her possession.  

Through these letters, the Board finds that the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by VA has been met.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by          38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b)).
 
The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of: (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).  As explained 
above, all of these requirements have been met in the instant 
case.

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a)
(West 2002) requires that notice to a claimant pursuant to 
the VCAA be provided
"at the time" that, or "immediately after," the Secretary 
receives a complete or
substantially complete application for VA-administered 
benefits.  In the case now before the Board, the documents 
meeting the VCAA's notice requirements were provided both 
before and after the rating action on appeal.  However, the 
Board finds that any lack of pre-adjudication notice in this 
case has not prejudiced the veteran in any way.  

As indicated above, the RO issued the January 2002 SOC 
explaining what was needed to substantiate the claim on 
appeal within three months of the October 2001 rating 
decision on appeal, and the appellant was thereafter afforded 
the opportunity to respond.  Moreover, the appellant has been 
notified of the VCAA duties to notify and assist in the 
above-noted letters dated from October 2001, February 2003 
and June 2004; neither in response to these letters, nor at 
any other point during the pendency of this appeal, has the 
appellant informed the RO of the existence of any evidence 
that has not already been obtained.

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the appellant.   In support of her claim, the 
appellant has submitted a copy of the veteran's death 
certificate, and personal statements dated from January 2004, 
February 2002 and November 2001. Moreover, as indicated 
below, the RO has obtained hospitalization and outpatient 
treatment reports from the Dorn VA Medical Center (VAMC), 
located in Columbia, South Carolina (hereinafter Columbia 
VAMC), dated from May 1983 to July 1993, and from March 1994 
to December 1994; and outpatient reports from the Johnson 
VAMC, in Charleston (hereinafter Charleston VAMC), dated from 
May 1994 to December 1994.  [Parenthetically, the Board notes 
that, while each of these facilities has recently provided 
some additional treatment reports dated since the early 
1990s, neither facility has provided, or has been shown to 
have, any treatment reports for the veteran dated subsequent 
to 1994.]  Significantly, the appellant has not identified, 
and the record does not otherwise indicate, any existing 
pertinent evidence that needs to be obtained.

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998);       Cf. 38 C.F.R. § 20.1102.  

Under these circumstances, the Board finds that there is no 
prejudice to the appellant in proceeding, at this juncture, 
with a decision on the claim on appeal. 

II.	Background

According to the death certificate received by the RO in 
September 2001, the veteran died on July [redacted], 2001 at 69 years 
of age.  The immediate cause of death was listed as 
metastatic lung cancer, with an onset of months before the 
veteran's death.  Atherosclerotic cardiovascular disease was 
listed as a significant condition contributing to death but 
not related to the immediate cause.  The certificate 
indicated that the place of death was McCleod Regional 
Medical Center, in Florence, South Carolina.  The evidence 
prior to the veteran's death is summarized below. 

The veteran's service medical records (SMRs) reflect that, in 
October 1952, he was hospitalized after sustaining 
penetrating shell fragment wounds to the right buttocks and 
right fifth finger, with no artery or nerve involvement.  It 
was noted that a foreign body was retained in the pelvis.  
The veteran's separation examination report indicates that 
the veteran was unable to fully flex or hyperextend his right 
thigh, and that there were some scars in the areas of his 
prior shell fragment wounds; no other medical conditions were 
noted on separation.  There are no references throughout the 
SMRs to any complaints, findings or diagnosis or of either 
lung cancer or any cardiovascular condition.  

In its September 1954 rating decision, the RO granted service 
connection and assigned an initial noncompensable evaluation 
for the residuals of a gunshot wound to the right thigh, 
right leg and right fifth finger, effective July 13, 1954. 

Hospitalization records from the Columbia VAMC, dated from 
October 1957 to December 1957, reflect that the veteran was 
admitted with an initial impression of residuals of shrapnel 
in the perineum.  The veteran then underwent a surgical 
procedure to remove shrapnel from the posterior urethra.    

In a January 1958 rating decision, the RO recharacterized the 
veteran's service-connected disability as residuals of a 
penetrating gunshot wound of the right buttock, and assigned 
a 20 percent rating from October 17, 1957 to November 14, 
1957; a temporary 100 percent rating from November 15, 1957 
to January 5, 1958 (following the veteran's surgery during 
that time period for removal of a foreign body); and a 20 
percent rating from January 6, 1958.  In that rating action, 
the RO also granted service connection and assigned an 
initial noncompensable rating for a scar of the right fifth 
finger.

A June 1978 letter, R. Beck, a private physician, noted that 
the veteran walked with pain and a noticeable limp in the 
right leg, and that the veteran had recently had repeated 
occurrences of cystitis and a urinary tract infection.  
According to this physician, these conditions were likely 
related to the injuries the veteran had sustained due to the 
presence of foreign bodies, and the subsequent trauma 
involved in the operation for removal of these foreign 
bodies.  Also noted was that a general physical examination 
at this time showed that blood pressure was 150 (systolic) / 
100 (diastolic) and variable.  The physician further noted 
that the veteran was hypertensive.    

In a July 1978 rating decision, the RO granted service 
connection and assigned an initial noncompensable rating for 
prostatitis, effective June 26, 1978.  In November 1984, the 
RO granted a higher rating of 10 percent for service-
connected prostatitis, effective February 23, 1984.  

Outpatient records from the Columbia VAMC, dated from May 
1983 to July 1993, noted the veteran's ongoing treatment for 
hypertension, diabetes mellitus (adult onset), prostatitis, 
and intermittent mild neuropathy that was possibly related to 
his service-connected residuals of a gunshot wound and/or to 
diabetes.  Also noted is that in May 1992, the veteran 
experienced a cardiovascular accident, with resultant left 
hemiparesis, and that the veteran thereafter underwent a 
period of physical rehabilitation.   

On VA examination of the joints in July 1993, the veteran 
complained of pain affecting his hips, and both knees.  The 
examiner's clinical impression was of a normal appearing 
right hip for the veteran's age, without gross limitation of 
motion; moderately advanced degenerative osteoarthritis of 
the left hip with limitation of motion; and moderately 
advanced degenerative arthritis of both knees.  On 
examination for cystitis or injury to the bladder that same 
month, the impression was a history of chronic prostatitis.  
Also, on examination of the gastrointestinal system that 
month, a specific diagnosis was deferred pending the 
completion of further testing.   

In a January 1994 rating decision, the RO increased to 40 
percent the rating for the service-connected residuals of a 
gunshot wound, penetrating, of the right buttock, with right 
hip arthritis, effective May 27, 1993.  

Records of the veteran's hospitalization at the Columbia 
VAMC, dated from March 1994 to May 1994, document that the 
primary purpose of this hospitalization was rehabilitation 
for restorative training with kinesitherapy, physical 
therapy, and occupational therapy.  Additional treatment 
records from the Columbia and Charleston VAMCs, dated from 
May 1994 to December 1994, reflect that the veteran continued 
to undergo a course of rehabilitative therapy at a private 
inpatient facility under VA contract.   

III.	Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2004).  

To establish entitlement to service connection for the cause 
of the veteran's death, the evidence of record must show that 
a disability incurred in or aggravated by 
service either caused or contributed substantially or 
materially to cause death.       38 U.S.C.A. § 1310; 38 
C.F.R. § 3.312 (2004).  The service-connected disability will 
be considered as the principal cause of death when such 
disability, singly or jointly with another condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  To be considered a 
contributory cause of death, it must be shown that the 
service-connected disability contributed substantially or 
materially; that it combined to cause death; or that it aided 
or lent assistance to the production of death.  38 C.F.R. § 
3.312(c)(1).  It is not sufficient to show that the service-
connected disability casually shared in producing death; 
rather, a causal connection must be shown.  Id.

After careful review of the medical evidence in light of the 
above-noted criteria, the Board finds that the criteria for 
service connection for the cause of the veteran's death are 
not met.  Simply stated, there is no medical evidence even 
suggesting existence of a medical relationship between any 
disability of service origin and the veteran's death.  

As indicated above, the veteran's death certificate listed 
the immediate cause of death as metastatic lung cancer, and a 
significant condition contributing to death as 
atherosclerotic cardiovascular disease.  However, service 
connection was not established for either disability during 
the veteran's lifetime, and the record otherwise presents no 
competent basis for medically relating either disability to 
service.  

Regarding the latter point, as noted above, the veteran's 
service medical records reflect no complaints, findings or 
diagnosis of either lung cancer or any cardiovascular 
condition.  Post-service treatment records, dated from 
shortly after discharge from service up until 1994, include 
no reference to either lung cancer or cardiovascular 
disability.  The first evidence of any cardiovascular 
disability is a June 1978 private physician's assessment of 
hypertension, some 25 years after service; however, that 
physician expressed no opinion as to the etiology of the 
condition, and the record otherwise includes no medical 
evidence or opinion indicating that there was a nexus between 
the veteran's hypertension and service.  The first medical 
evidence of lung cancer was on the veteran's death 
certificate, nearly 50 years after service, and the record 
likewise includes no medical evidence or opinion indicating 
that there was a nexus between this disability and service.  

The Board also points out that there is no medical evidence 
of a relationship between any of the disabilities for which 
service-connection had been established during the veteran's 
lifetime-specifically, residuals of a gunshot wound with 
arthritis of the right hip, prostatitis, and a scar on the 
right fifth finger-and his death.  As indicated above, none 
of the veteran's service-connected disabilities is listed on 
the veteran's death certificate-as either the immediate 
cause of death or a significant condition contributing to 
death.

In short, the medical evidence currently of record does not 
support the claim, and the appellant has neither presented 
nor alluded to the existence of any specific medical 
evidence or opinion that does support the claim.  

The Board notes that the appellant has submitted several 
personal statements in support of her claim, and does not 
doubt the sincerity of her belief that the veteran's death 
was medically related to either service or a service-
connected disability.  However, as a layperson without the 
appropriate medical training or expertise, the appellant is 
not competent to provide a probative opinion on a medical 
matter.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  As such, the appellant's 
assertions, alone, cannot provide a basis for a grant of 
service connection for the cause of the veteran's death.

Under the circumstances, the Board concludes that the claim 
for service connection for the cause of the veteran's death 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, in the absence of any competent evidence 
to support the appellant's claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R.            
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  




ORDER

Service connection for the cause of the veteran's death is 
denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


